IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 99-20546



AMBER, INC.;
NIDERA HANDELSCOMPAGNIE B V,
                                             Plaintiffs-Appellants,

                                versus

PM AG PRODUCTS, INC.,
                                             Defendant-Appellee.




          Appeal from the United States District Court
               For the Southern District of Texas
                         (H-98-CV-1047)

                            April 12, 2000


Before REYNALDO G. GARZA, HIGGINBOTHAM, and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     We affirm for essentially the reasons stated by the trial

court.

     AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.